Citation Nr: 1714734	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether reduction from a 50 percent rating to a noncompensable rating, for service-connected obstructive sleep apnea (OSA), was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from July 2000 to November 2007, to include duty in Iraq, with prior periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claim was remanded in June 2014 for evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was remanded in June 2014 with the express order that a new, comprehensive VA examination be afforded which took into account the Veteran's testimonial evidence of needing continuous positive airway pressure (CPAP) therapy at night to manage his sleep apnea.  It was determined that previous sleep study results were too dated to accurately reflect the severity of the service-connected disability picture.  

In July 2014, the Veteran was examined by a VA nurse practitioner (NP).  The NP noted complaints of loud snoring and frequent arousals, with episodes of gasping for air.  The conclusion was the Veteran did not have evidence of OSA; however, such an assessment was based on a 2010 sleep study (i.e. older evidence before the Board at the time the remand for more current evidence was issued).  An addendum opinion, dated in August 2014, still did not include a new sleep study assessment, and the NP concluded that episodes of choking and gasping for air were associated with a comorbid anxiety disorder.  

When an examination is offered in concert with a Board remand, it is of crucial importance that it be adequate to resolve the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the 2014 opinions, symptoms of excessive sleepiness were reported; however, the Veteran's reports of CPAP usage were not discussed.  Further, the basis for an opinion that sleep difficulties were associated with anxiety was a sleep study performed in May 2010 (many years prior to the examination ordered in concert with the remand).  As this is the case, the NP did not expressly take into account the Veteran's testimony regarding the modalities of his treatment and, most significantly, did not conduct/order a new sleep study to ascertain the current level of severity of sleep apnea.  In the context of a claim to restore, as with any increase in rating claim, the level of severity of the service-connected disability picture is of prime importance.   

Veterans, as a matter of law, are entitled with substantial compliance with Board directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case will thus be remanded for a remedial examination, with an expert in sleep medicine, so that the current level of severity associated with service-connected sleep apnea can be ascertained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination with an appropriate physician who has expertise in sleep medicine to determine the current level of severity for service-connected OSA.  In this regard, the following should be addressed:

*The examiner should specifically note complaints of daytime sleepiness as well as loud snoring with frequent arousals from sleep.  

*The Veteran's descriptions of using a CPAP at night should be discussed, and any fluctuations of use throughout the last several years, if any, should be documented (if the Veteran has not recently utilized CPAP therapy, such a fact should also be entered).  Specifically, the current need for CPAP therapy, if any, should be noted.  

*A current sleep study must be performed so that the level of sleep apnea, as it currently manifests, must be reported.  Comparison to the 2010 report, with an assessment as to the accuracy of that report in light of current findings, should also be made. 

*The examiner should describe, with consultation with other clinicians if necessary, the extent to which sleep difficulties originate with OSA as opposed to other pathologies.  As both OSA and posttraumatic stress disorder (PTSD) are service-connected, the examiner should note, in whole or in part, which service-connected disorder is productive of specific symptoms causing sleep impairment.  

ALL CONCLUSIONS IN THE NARRATIVE PORTION OF THE REPORT SHOULD BE SUPPORTED BY APPROPRIATE EXPLANATIONS.  

2.  Following the above-directed development, re-adjudicate the claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




